DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. At least the independent claims have been amended to change the scope of the claimed invention.

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.
Applicant argues that “the system of Floyd et al. does not use the ‘first component [that] may include an identification of a vehicle’ in any manner, an in particular, does not ‘link [a] record to the distributed ledger [using the] vehicle identifier or an accident scene identifier,’…Moreover, there is no mention of ‘each record of the plurality of records having the same vehicle identifier or accident scene identifier as an attribute’” (page 15 of remarks). This argument is not persuasive. Floyd discloses that transactions pertaining to an identified vehicle may be compiled into blocks and added to a blockchain for the purpose of executing a smart contract (col. 10, lns. 1-8). In this case, the plurality of records/blocks pertaining to the smart contract would all have the same vehicle identifier because records with different vehicle identifiers would not be routed to this blockchain. Additionally or alternatively, Floyd discloses that additional data related to an incident may be added after-the-fact as a new block based on a time and location of an incident, i.e. “accident scene identifier” (col. 10, lns. 24-38). In this case, the plurality of records/blocks pertaining to incident would all have the same accident scene identifier because records pertaining to different time periods and/or locations would not be routed to this blockchain. Examiner submits that this disclosure of Floyd is similar to [0011] and [0087] of Applicant’s disclosure. 

Claim Objections
Claims 2, 17, and 19 are objected to because of the following informalities:  
Claim 2, line 2: “a first vehicle” should read “[[a]] the first vehicle”;
Claim 2, lines 4-5: Examiner suggests amending the limitation to read “…based on a proximity of the first vehicle to the accident and a proximity of the second vehicle to the accident” to clarify that the selection is not based on the proximity of the first vehicle and the second vehicle relative to each other;
Claim 17, line 14: “first” is misspelled as “fist”; and
Claim 19, lines 4-5: Examiner suggests amending the limitation to read “…based on a proximity of the first vehicle to the accident and a proximity of the second vehicle to the accident” to clarify that the selection is not based on the proximity of the first vehicle and the second vehicle relative to each other.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit” in claim 1.
Specifically, the communication unit is interpreted broadly to include an application running on the computing device or a separate device such as a smart phone or mobile device (see [0050] of Applicant’s specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Floyd et al. (US 10,713,727 B1).
Regarding claim 10, Floyd teaches a method for accident logging and reporting, comprising: 
col. 14, lns. 40-41); 
generating, by a processor of the first vehicle (col. 10, lns. 65-66: each autonomous vehicle comprising an electronic device 103), a first set of accident information related to the collision of the first vehicle (col. 14, lns. 51-54: in a multi-vehicle accident, each of the vehicle involved in the accident communicate data with one another); 
coordinating, by the processor of the first vehicle, the first set of accident information with a second set of accident information (col. 14, lns. 51-54: data from each of the vehicle involved in the accident is combined/coordinated into a single transaction); 
generating, by the processor, a block to link onto a plurality of blocks of a distributed ledger using the first set of accident information and the second set of accident information (col. 12, lns. 26-27: a plurality of transactions may be compiled into a block; col. 15, lns. 22-32: the transaction is compiled into a new block complete with a hash value for each transaction included in the block and a hash value of the block as a whole); and 
linking, by the processor of the first vehicle, the block to the plurality of blocks of the distributed ledger based on a vehicle identifier or an accident scene identifier (col. 10, lns. 1-8: determine whether any transactions compiled into new blocks correspond to a vehicle associated with a smart contract and, if so, route the transaction to a respectively corresponding one or more smart contracts that govern the identified autonomous vehicle; In other words, blocks with transactions corresponding to a particular vehicle ID are linked together for the purpose of executing the smart contract; additionally or alternatively, col. 10, lns. 24-38: weather service may output weather conditions associated with time and location of an incident/“accident scene identifier” as a new transaction to compile into a block to be linked to the incident; This is a case where additional transactions are compiled into blocks that are linked to the blockchain based on an “accident scene identifier” in a manner similar to Applicant’s [0011] and [0087]).  
Regarding claim 13, Floyd teaches the method of claim 10, and Floyd also teaches: detecting, by a second sensor, at least one of a speed of the first vehicle (col. 30, ln. 60), a relative direction of a second vehicle or a relative speed of the second vehicle, wherein generating the first set of accident information related to the collision of the first vehicle is based on the at least one of the speed of the first vehicle (col. 30, ln. 60), the relative direction of the second vehicle or the relative speed of the second vehicle.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Stahlin et al. (US 2015/0019076 A1).
Regarding claim 1, Floyd teaches an accident logging and reporting system, comprising: 
a plurality of computing devices including a first computing device integrated on a first vehicle and a second computing device, the plurality of computing devices being configured to maintain or create a distributed ledger having a plurality of records (col. 10, lns.53-67: a plurality of autonomous vehicles 105 which may store local copies of the distributed ledger); 
the first computing device having: 
an electronic control unit (col. 10, lns. 65-66: each autonomous vehicle comprising an electronic device 103) configured to (col. 11, lns. 49-52: actions described as being performed by the enforcement server may alternatively be performed at one or more of the autonomous vehicles): 
	[…] a first attribute of a first set of accident information related to an accident [and] a second attribute of a second set of accident information related to the accident and generated by the second computing device to form a record (Fig. 2A: Transactions a1 – zn/“set[s] of accident information” from different vehicles wherein each transaction xi/“set of accident information” comprises data/“attributes”; col. 14, lns. 51-54: multiple vehicles communicate with each other to generate a single transaction),
generate the record (block) using the first attribute and the second attribute (col. 12, lns. 26-27: a plurality of transactions may be compiled into a block; col. 15, lns. 22-32: the transaction is compiled into a new block complete with a hash value for each transaction included in the block and a hash value of the block as a whole), and 
link the record to the plurality of records of the distributed ledger based on a vehicle identifier or an accident scene identifier each record of the plurality of records having the same vehicle identifier or accident scene identifier as an attribute (col. 10, lns. 1-8: determine whether any transactions compiled into new blocks correspond to a vehicle associated with a smart contract and, if so, route the transaction to a respectively corresponding one or more smart contracts that govern the identified autonomous vehicle; In other words, blocks with transactions corresponding to a particular vehicle ID are linked together for the purpose of executing the smart contract; additionally or alternatively, col. 10, lns. 24-38: weather service may output weather conditions associated with time and location of an incident/“accident scene identifier” as a new transaction to compile into a block to be linked to the incident; This is a case where additional transactions are compiled into blocks that are linked to the blockchain based on an “accident scene identifier” in a manner similar to Applicant’s [0011] and [0087]).
Floyd teaches collecting the data from multiple sources into a single transaction and briefly mentions reducing duplicated data (col. 7, lns. 38-41) but is silent regarding “compar[ing]” an attribute of a first set of accident information with an attribute of a second set of accident information. Stahlin teaches that messages received via vehicle-to-X communication may include redundant information and a method to validate the information on the basis of this redundancy ([0027]). Data is matched/compared against one another and redundant data is erased before the combined collection of message data is forwarded for further processing ([0043]). Hence data/“attributes” from different data sources are compared and non-redundant data/“attributes” are used in the combined set of data/“record”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd by comparing the vehicle-to-X messages from different data sources as taught by Stahlin in order to de-duplicate the data thereby reducing the size of the blocks in the blockchain (Floyd col. 7, lns. 38-41) and avoiding unnecessarily redundant processing of information items redundantly received (Stahlin [0008], [0011]).
Regarding claim 3, modified Floyd teaches the accident logging and reporting system of claim 1, and Floyd, as modified, also teaches that the electronic control unit is configured to (Floyd col. 11, lns. 49-52: actions described as being performed by the enforcement server may alternatively be performed at one or more of the autonomous vehicles): 
obtain a third set of accident information from a third computing device (Floyd col. 14, lns. 51-54: multiple vehicles communicate with each other to generate a single transaction; additionally or alternatively, col. 10, lns. 24-36: include data from a weather service), and 
determine whether the first attribute of the first set of accident information matches the second attribute of the second set of accident information or a third attribute of the third set of accident information (Stahlin [0027], [0043]: data is matched against one another to determine redundancy).  
Floyd discloses receiving data from “one or more” vehicles and Stahlin discloses first and second messages. Hence, Examiner submits that both references disclose the capability of performing these steps with a “third” set of data/messages. However, should Applicant argue otherwise, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Floyd to obtain and compare with a third set of data in order to benefit from the additional data while still minimizing block size and processing demands.
Regarding claim 4, modified Floyd teaches the accident logging and reporting system of claim 3, and Floyd, as modified, also teaches that the electronic control unit is configured to: generate the record further using the matched attributes (Stahlin [0027], [0043]: data is matched against one another to determine redundancy; redundant data is erased before the combined collection of message data is forwarded for further processing; see rejection of claim 3; Examiner submits that the comparing and matching in Stahlin is used to determined which data to erase from the combined data set which constitutes “using” the matched data to generate the record; additionally or alternatively, the matched data is used in the combined set of data because, although the duplicates are erased, one of the duplicated entries is still captured in the combined dataset. This also qualifies as “using the matched attributes” to generate the record).  
Regarding claim 5, modified Floyd teaches the accident logging and reporting system of claim 1, and Floyd also teaches that the first computing device has or is coupled to one of more sensors, wherein the one or more sensors include a vehicle speed sensor (col. 30, ln. 60), an impact sensor (col. 14, ln. 41), proximity sensor (col. 8, ln. 16) or a camera (col. 8, ln. 15), wherein the impact sensor is configured to detect a collision, the vehicle speed sensor is configured to measure a speed of the first vehicle and the camera is configured to capture image data.  
Regarding claim 7, modified Floyd teaches the accident logging and reporting system of claim 1, and Floyd also teaches that the vehicle identifier is a vehicle identification number (col. 11, lns. 57-63) and the accident scene identifier includes a timestamp of a time of the accident (col. 12, lns. 6-8) and a location of the accident (col. 10, lns. 33-34 and/or col. 30, ln. 60).  
Regarding claim 15, Floyd teaches the method of claim 10, but Floyd does not teach that coordinating the first set of accident information with the second set of accident information includes “comparing an attribute of the first set of accident 374845-4727-9224Attorney Docket No. 15269-29500information with a corresponding attribute of the second set of accident information and a corresponding attribute of a third set of accident information; and determining whether the attribute of the first set of accident information matches the corresponding attribute of the second set of accident information or the third set of accident information”.  Stahlin teaches that messages received via vehicle-to-X communication may include redundant information and a method to validate the information on the basis of this redundancy ([0027]). Data is matched against one another and redundant data is erased before the combined collection of message data is forwarded for further processing ([0043]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd by comparing the vehicle-to-X messages from different data sources as taught by Stahlin in order to de-duplicate the data thereby reducing the size of the blocks in the blockchain (Floyd col. 7, lns. 38-41) and avoiding unnecessarily redundant processing of information items redundantly received (Stahlin [0008], [0011]).
Floyd discloses receiving data from “one or more” vehicles and Stahlin discloses first and second messages. Hence, Examiner submits that both references disclose the capability of performing these steps with a “third” set of data/messages. However, should Applicant argue otherwise, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Floyd to obtain and compare with a third set of data in order to benefit from the additional data while still minimizing block size and processing demands.
Regarding claim 16, modified Floyd teaches the method of claim 15, and Floyd, as modified, also teaches determining that the attribute of the first set of accident information matches the corresponding attribute of the second set of accident information or the third set of accident information; and wherein the block that is generated includes the matches attribute (Stahlin [0027], [0043]: data is matched against one another to determine redundancy; redundant data is erased before the combined collection of message data is forwarded for further processing; see rejection of claim 15; Examiner submits that the comparing and matching in Stahlin is used to determined which data to erase from the combined data set which constitutes “using” the matched data to generate the record; additionally or alternatively, the matched data is used in the combined set of data because, although the duplicates are erased, one of the duplicated entries is still captured in the combined dataset. This also qualifies as “using the matched attributes” to generate the record).
Regarding claim 17, Floyd teaches a system, comprising: 
a plurality of computing devices including a first computing device integrated on a first vehicle and a second computing device, the plurality of computing devices being configured to maintain or create a distributed ledger (col. 10, lns.53-67: a plurality of autonomous vehicles 105 which may store local copies of the distributed ledger) formed from a plurality of blocks (col. 15, lns. 23-25); 
the first computing device having: 
a first sensor configured to detect a collision of the first vehicle (col. 14, lns. 40-41); and 
an electronic control unit (col. 10, lns. 65-66: each autonomous vehicle comprising an electronic device 103) coupled to the first sensor and configured to: 
obtain a first set of accident information related to an accident when the first sensor detects a collision (col. 14, lns. 51-54: in a multi-vehicle accident, each of the vehicle involved in the accident communicate data with one another), 38Attorney Docket No. 15269-29500 
[…] a first attribute of the first set of accident information [and] a second attribute of a second set of accident information related to the accident and generated by the second computing device (Fig. 2A: Transactions a1 – zn/“set[s] of accident information” from different vehicles wherein each transaction xi/“set of accident information” comprises data/“attributes”; col. 14, lns. 51-54: multiple vehicles communicate with each other to generate a single transaction), 
generate a block using the fist attribute and the second attribute (col. 12, lns. 26-27: a plurality of transactions may be compiled into a block; col. 15, lns. 22-32: the transaction is compiled into a new block complete with a hash value for each transaction included in the block and a hash value of the block as a whole), and 
link the block to the plurality of blocks that form the distributed ledger based on a vehicle identification number or an accident scene identifier, each block of the plurality of blocks having the same vehicle identification number or accident scene identifier as an attribute of the block (col. 10, lns. 1-8: determine whether any transactions compiled into new blocks correspond to a vehicle associated with a smart contract and, if so, route the transaction to a respectively corresponding one or more smart contracts that govern the identified autonomous vehicle; In other words, blocks with transactions corresponding to a particular vehicle ID are linked together for the purpose of executing the smart contract; additionally or alternatively, col. 10, lns. 24-38: weather service may output weather conditions associated with time and location of an incident/“accident scene identifier” as a new transaction to compile into a block to be linked to the incident; This is a case where additional transactions are compiled into blocks that are linked to the blockchain based on an “accident scene identifier” in a manner similar to Applicant’s [0011] and [0087]).  
Floyd teaches collecting the data from multiple sources into a single transaction and briefly mentions reducing duplicated data (col. 7, lns. 38-41) but is silent regarding “compar[ing]” an attribute of a first set of accident information with an attribute of a second set of accident information. Stahlin teaches that messages received via vehicle-to-X communication may include redundant information and a method to validate the information on the basis of this redundancy ([0027]). Data is matched/compared against one another and redundant data is erased before the combined collection of message data is forwarded for further processing ([0043]). Hence data/“attributes” from different data sources are compared and non-redundant data/“attributes” are used in the combined set of data/“record”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd by comparing the vehicle-to-X messages from different data sources as taught by Stahlin in order to de-duplicate the data thereby reducing the size of the blocks in the blockchain (Floyd col. 7, lns. 38-41) and avoiding unnecessarily redundant processing of information items redundantly received (Stahlin [0008], [0011]).
Regarding claim 18, modified Floyd teaches the system of claim 17, and Floyd also teaches that the electronic control unit is configured to: associate the block with the vehicle identification number of the first vehicle prior to linking the block to the plurality of blocks (col. 11, lns. 57-63; VIN is a component of a transaction which exists prior to acceptance/linking into the blockchain).  

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Stahlin et al. (US 2015/0019076 A1) and Kang et al. (US 2016/0275790 A1).
Regarding claim 2, modified Floyd teaches the accident logging and reporting system of claim 1, and Floyd also teaches that the first computing device is coupled to a first vehicle and the second computing device is coupled to a second vehicle (plurality of autonomous vehicles 105), but Floyd, as modified, does not teach that the electronic control unit is configured to: “select the first attribute or the second attribute to form the record based on a proximity of the first vehicle to the accident and a second vehicle to the accident”. However, Kang teaches accident information management in which a peripheral vehicle(s) is selected by a host vehicle as a witness vehicle(s) and data is requested/received from the witness vehicle(s) (Figs. 30-31). The witness vehicle(s) is selected based on “vehicle state information” which includes vehicle position ([0008], [0279]). In particular, the host vehicle may select a witness vehicle(s) based on the peripheral vehicle’s positions relative to the host vehicle (i.e. “based on a proximity” to the accident) so as to ensure that sensor(s) of the witness vehicle(s) have a field of view (FOV) necessary to capture relevant information regarding the accident ([0279]). This not only ensures that the event is appropriately captured but also prevents the transmission and processing of unnecessary signals which prevent storage capacity from being consumed ([0285]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to select data for the record based on proximity of the data’s source to the accident as taught by Kang in order to ensure that the data in the record appropriately captures relevant information regarding the accident (Kang [0279]) while also preventing the transmission and processing of unnecessary signals thereby preventing storage capacity from being consumed (Kang [0285]).
Regarding claim 19, modified Floyd teaches the system of claim 17, but Floyd does not teach that the electronic control unit is configured to: “select the first attribute or the second attribute to form the block based on a proximity of the first vehicle to the accident and the second vehicle to the accident”. However, Kang teaches accident information management in which a peripheral vehicle(s) is selected by a host vehicle as a witness vehicle(s) and data is requested/received from the witness vehicle(s) (Figs. 30-31). The witness vehicle(s) is selected based on “vehicle state information” which includes vehicle position ([0008], [0279]). In particular, the host vehicle may select a witness vehicle(s) based on the peripheral vehicle’s positions relative to the host vehicle (i.e. “based on a proximity” to the accident) so as to ensure that sensor(s) of the witness vehicle(s) have a field of view (FOV) necessary to capture relevant information regarding the accident ([0279]). This not only ensures that the event is appropriately captured but also prevents the transmission and processing of unnecessary signals which prevent storage capacity from being consumed ([0285]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to select data for the record based on proximity of the data’s source to the accident as taught by Kang in order to ensure that the data in the record appropriately captures relevant information regarding the accident (Kang [0279]) while also preventing the transmission and processing of unnecessary signals thereby preventing storage capacity from being consumed (Kang [0285]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Stahlin et al. (US 2015/0019076 A1) and Hakeem (US 2017/0039848 A1).
Regarding claim 6, modified Floyd teaches the accident logging and reporting system of claim 1, but Floyd, as modified, does not teach that the second computing device is “a traffic database or traffic infrastructure that is configured to provide traffic information including a state of one or more traffic signals, wherein the second set of accident information includes a state of the one or more traffic signals, wherein the one or more traffic signals indicate a right of way of traffic”.  However, Hakeem teaches that a vehicle may collect accident data by receiving data from a roadway infrastructure including a state of a traffic light such as a color of light shining on each leg of the roadway at an intersection ([0032]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to receive the state of one or more traffic lights indicating right of way as taught by Hakeem in order to assist in liability decisions (Hakeem [0032]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Stahlin et al. (US 2015/0019076 A1) and Wells (US 2020/0110453 A1).
Regarding claim 8, modified Floyd teaches the accident logging and reporting system of claim 7, and Floyd also teaches that the first computing device has or is coupled to one or more sensors (col. 10, lns. 65-66: sensors 101a-b) but Floyd, as modified, does not teach that the one or more sensors include “a battery sensor” or that the electronic control unit is configured to: “determine, using the battery sensor, that a battery is damaged; and include information that indicates that the battery is damaged in the first set of information”. However, Wells teaches an apparatus and method for tracking vehicle battery usage with a blockchain. Well’s system collects data from a battery sensor (battery load sensor 280; battery sensors 345) and a vehicle control unit 110 uses the data to identify a battery-critical event (Fig. 5, step 410) which is an event that may lead to degradation of battery life. Information associated with the identified battery-critical event is aggregated in a blockchain (Fig. 5, step 420). The system can use this information to learn characteristics of battery life, know when to change the battery, and assess battery value when the vehicle or battery is sold ([0012]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to collect data from a battery sensor and include data indicating battery damage in the blockchain as taught by Wells in order to provide a detailed accounting of vehicle battery usage to better assess residual value of the battery (Wells [0002]).

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Stahlin et al. (US 2015/0019076 A1), Wells (US 2020/0110453 A1), and Dutta et al. (US 2020/0164886 A1).
Regarding claim 9, modified Floyd teaches the accident logging and reporting system of claim 8, and Floyd also teaches that a processor is configured to: read or obtain the record based on at least one of the accident scene identifier or the vehicle identification number, determine that the record is incomplete or inaccurate, associate a new record that has additional accident information with the accident scene identifier or the vehicle identification number, and provide the new record to a consumer or link the new record to the distributed ledger using the accident scene identifier or the vehicle identification number (col. 10, lns. 24-45: third party weather application service is able to identify the location and timestamp of the transaction and either modify the transaction to include the weather at the corresponding location and time or generate a new transaction that indicates the additional condition data).  
Floyd, as modified, does not teach that “the second computing device is associated with a repair service provider”.  However, Dutta teaches the use of blockchains to automatically record vehicle data in which one of multiple entities maintaining, managing, or controlling the distributed ledger is associated with a service center ([0018]). The service center may provide a record of any services, repairs, maintenance, accidents, ownership, or other matters related to the vehicle associated with a vehicle identification number ([0028]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to integrate service records related to a vehicle from a service provider into the blockchain as taught by Dutta in order to facilitate a complete record of data history (Dutta [0002]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Wells (US 2020/0110453 A1).
Regarding claim 11, Floyd teaches the method of claim 10, and Floyd also teaches reviewing, by a second processor, the block; and providing, by the second processor, [additional data] (col. 10, lns. 24-45: third party weather application service is able to identify the location and timestamp of the transaction and either modify the transaction to include the weather at the corresponding location and time or generate a new transaction that indicates the additional condition data). 
Floyd does not teach “determining, by a second sensor of the first vehicle, that a battery of the first vehicle is damaged, wherein the first set of accident information includes an indication that the battery of the first vehicle is damaged” or that the second processor provides “36Attorney Docket No. 15269-29500repair information to repair the battery of the first vehicle”. However, Wells teaches an apparatus and method for tracking vehicle battery usage with a blockchain. Well’s system collects data from a battery sensor (battery load sensor 280; battery sensors 345) and a vehicle control unit 110 uses the data to identify a battery-critical event (Fig. 5, step 410) which is an event that may lead to degradation of battery life. Information associated with the identified battery-critical event is aggregated in a blockchain (Fig. 5, step 420). The system can use this information to learn characteristics of battery life, know when to change the battery, and assess battery value when the vehicle or battery is sold ([0012]). The battery usage tracking system can recognize and record if and when the vehicle battery 190 is exchanged for another vehicle battery ([0022]; Examiner considers exchanging the battery to be “repair information”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to collect data from a battery sensor and include data indicating battery damage and repair information in the blockchain as taught by Wells in order to provide a detailed accounting of vehicle battery usage to better assess residual value of the battery (Wells [0002]).
Regarding claim 12, modified Floyd teaches the method of claim 11. Floyd also teaches: linking, by the second processor, a second block to the plurality of blocks of the distributed ledger (col. 10, lns. 24-45: third party weather application service is generate a new transaction that indicates the additional condition data) and Floyd, as modified, teaches that additional data may be “associated with the repair information” (Wells Fig. 5, steps 410-420, [0022]; see rejection of claim 11; Examiner considers exchanging the battery to be “repair information”).  

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 10,713,727 B1) in view of Hakeem (US 2017/0039848 A1).
Regarding claim 14, Floyd teaches the method of claim 10, but Floyd does not teach: providing a second set of accident information that includes “a state of one or more traffic signals”. However, Hakeem teaches that a vehicle may collecting accident data by receiving data from a roadway infrastructure including a state of a traffic light such as a color of light shining on each leg of the roadway at an intersection ([0032]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to receive the state of one or more traffic lights indicating right of way as taught by Hakeem in order to assist in liability decisions (Hakeem [0032]).  
Regarding claim 20, Floyd teaches the system of claim 17, but Floyd does not teach that the second computing device is “a traffic database or traffic infrastructure that is configured to provide traffic information including one or more states of one or more traffic signals, wherein the second set of accident information includes a state of the one or more traffic signals, wherein the one or more traffic signals indicate a right of way of traffic”. However, Hakeem teaches that a vehicle may collecting accident data by receiving data from a roadway infrastructure including a state of a traffic light such as a color of light shining on each leg of the roadway at an intersection ([0032]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Floyd to receive the state of one or more traffic lights indicating right of way as taught by Hakeem in order to assist in liability decisions (Hakeem [0032]).

Conclusion
Any new ground(s) of rejection presented in this Office action were necessitated by Applicant's amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNA M MOTT/Primary Examiner, Art Unit 3662